Title: Meeting of the Commissioners of the Sinking Fund, [6 April 1793]
From: Randolph, Edmund,Commissioners of the Sinking Fund
To: 


[Philadelphia, April 6, 1793]
At a Meeting of the Trustees of the Sinking fund, at the Office of the Secretary of State on the 6 of April 1793.

Present, The Secretary of State,
The Secrey. of the Treasury, and
The Atty. Genl. of the U States.

It appears by a Certificate from the Register, bearing date this day, that there are at the disposal of the Board 25,445d.76Cts arising from the dividends of Interest payable on the 31st of March 1793. Whereupon it is,
Resolved, that the same be expended by Saml. Meredith, Agent, in the purchase of the several species of Stock, constituting the Debt of the United States, at their respective market prices, not exceeding the par or true value thereof, and as nearly as may be in equal proportions.
The Attorney Genl being of opinion that in fixing the par or true value of the 3 pr. Cent stock—a calculation according to the rate of Interest prescribed by the Resolution of the 15 of August 1791— ought to govern; and the Secretary of the Treasury being of opinion, that it is not now expedient or necessary, that the said calculation should be exceeded;
It is further Resolved, that the price to be given for the said 3 pr. Ct. Stock, shall not exceed the limit prescribed by the said resolution of the 15 of Augt. 1791—the Secretary of State continueing to dissent from any estimate of the true value of the said 3 pr. Ct. stock at more than 10/— in the pound.
Edmd Randolph
AprovedApril 12 1793, Go. Washington.
